Mi1. Justice Lawrence delivered the opinion of the Court: This was a scire facias on a judgment, to which the defendant pleaded that he filed a plea in person to the declaration, and that it was improperly withdrawn hy an attorney, without authority, whereby judgment by nil dicit was entered against him. A demurrer was properly sustained to1 23this plea. The defendant was in court, and the judgment rendered against him is conclusive. If his plea was in fact withdrawn without authority, he should have applied to the court, at the time, to set aside the j udgment rendered against him. Having been served with process, appeared, and pleaded, he must be held to have been cognizant of the rendition of the judgment, and having acquiesced in it for a series of years, he can not, on a scire facias to revive it, attempt to go behind it in this mode. He should have moved to set it aside, and if that motion had been denied, could have prosecuted his writ of error. Judgment affirmed.